



AMENDED AND RESTATED UNCOMMITTED REVOLVING LOAN AGREEMENT
Dated as of May 4, 2020
New Mountain Finance Corporation, a Delaware corporation (the “Borrower”), and
NMF Investments III, L.L.C., a Delaware limited liability company (the “Lender”)
hereby agree as follows (with capitalized terms not otherwise defined herein
having the meanings ascribed to them in Section 19):
1.Loans. Upon the terms and subject to the conditions of this Agreement, the
Lender hereby establishes a discretionary revolving credit facility for the
Borrower (the “Facility”), pursuant to which the Lender, on a discretionary and
uncommitted basis, agrees to consider advancing, from time to time during the
period from the date hereof through the Business Day immediately preceding the
Maturity Date (the “Facility Period”), amounts in Dollars to the Borrower (the
“Loans”), the aggregate outstanding principal amount of which shall not exceed
$50,000,000 (the “Maximum Facility Amount”) at any time. Within the limits set
forth in the preceding sentence and subject to the conditions of this Agreement,
amounts of Loans that are repaid may be re-borrowed under this Section 1.
Following the Lender's receipt of a Loan Request from the Borrower pursuant to
Section 6, the Lender will advise the Borrower if it agrees to advance the
requested Loan. If the Lender confirms that it will advance such Loan, then upon
the fulfillment of the further conditions specified in Section 6, such Loan
shall be disbursed by the Lender on the requested date therefor (which shall be
a Business Day) in Dollars in funds immediately available to the Borrower in
such manner as shall be reasonably requested by the Borrower and reasonably
acceptable to the Lender.
2.    Interest. Interest on each Loan shall accrue at the Interest Rate from the
date of such Loan until such Loan is repaid in full. Interest shall be
calculated on the basis of a year of 365/366 days, as the case may be, and the
actual number of days elapsed and shall be payable in cash on the first Business
Day of each calendar quarter, beginning on July 1, 2020, or, if earlier, on the
date on which the outstanding principal amount of such Loan is repaid or prepaid
in accordance with the terms hereof but no later than the Maturity Date.
3.    Repayment; Termination; Exchange or Redemption.
(a)    Maturity. The Borrower promises to repay the entire unpaid principal
amount of all Loans and all accrued but unpaid interest on the Maturity Date or,
if earlier, upon the obligations hereunder becoming due pursuant to the last
paragraph of Section 9.
(b)    Voluntary Prepayment. The Borrower may, at any time and from time to
time, prepay, without premium or penalty, the Loans in whole or in part,
together with accrued interest to the date of such prepayment on the aggregate
principal prepaid. Each prepayment of the Loans by the Borrower pursuant to this
Section 3(b) shall be allocated first to accrued but unpaid interest on such
Loans to the date of such prepayment and then to unpaid principal amounts
outstanding under such Loans.




--------------------------------------------------------------------------------




(c)    Reduction; Termination. The Borrower may, at any time and from time to
time, by written notice to the Lender, reduce the Maximum Facility Amount,
provided that, after giving effect thereto, the outstanding principal amount of
the Loans will not exceed the Maximum Facility Amount as so reduced. The
Borrower may, at any time, by written notice to the Lender, terminate the
Facility or the Facility Period, provided that, on the effective date of the
termination of the Facility, all of the Loans, all accrued interest thereon and
all other obligations of the Borrower hereunder have been paid in full.
(d)    Exchange or Redemption. Any portion of the Loans outstanding hereunder
and under the Note shall, at the option of the Borrower by written notice to the
Lender, be exchangeable or  redeemable, in whole or in part, in either cash or,
at the election of the Borrower, shares of the Borrower’s common stock, subject
to the approval of the Borrower’s board of directors and compliance with
applicable law, including the requirements of the Investment Company Act of
1940, as amended.
4.    Evidence of Indebtedness. The Loans and the Borrower’s obligation to repay
the Loans and pay interest thereon in accordance with this Agreement shall be
evidenced by this Agreement, the records of the Lender and an Amended and
Restated Promissory Note of the Borrower in the form of Exhibit A hereto dated
as of the date hereof payable to the Lender or its registered assigns in a
principal amount set forth in such Amended and Restated Promissory Note from
time to time, which shall not at any time exceed the Maximum Facility Amount
(the “Note”).
5.    Lender Acknowledgement. The Lender acknowledges that each subsidiary of
the Borrower, including New Mountain Finance Holdings, L.L.C., New Mountain
Finance DB, L.L.C., New Mountain Finance SBIC, L.P., New Mountain Finance SBIC
II, L.P., New Mountain Net Lease Corporation, NMF Ancora Holdings Inc., NMF QID
Holdings, Inc., NMF YP Holdings Inc. and New Mountain Finance Servicing, L.L.C.
(the “Subsidiaries”), and each portfolio company of the Borrower, including NMFC
Senior Loan Program I LLC, NMFC Senior Loan Program II LLC and NMFC Senior Loan
Program II LLC (the “Portfolio Companies”), is a legal entity separate from the
Borrower and the assets of each of the Subsidiaries and Portfolio Companies are
not intended to be available to satisfy any obligations of the Borrower
hereunder or under the Note.
6.    Loan Requests; Conditions to Loans. During the Facility Period, the
Borrower may request a Loan by delivering a written request (a “Loan Request”)
to the Lender at least two Business Days prior to the requested funding date (or
such shorter period as Lender shall accept). The obligation of the Lender to
make any Loan shall arise only upon the Lender's confirmation to the Borrower
that it will fund the Loan requested in the Loan Request, provided that, the
Lender's obligation to make each Loan is further subject to the fulfillment of
each of the following conditions, in form and substance satisfactory to the
Lender:
(a)    the Lender shall have received the Note, duly executed by the Borrower;
(b)    each representation and warranty contained in this Agreement shall be
true and correct, and no Event of Default shall have occurred and be continuing,
in each




--------------------------------------------------------------------------------




case as of the date each Loan is to be made hereunder, both prior to and after
giving effect to such Loan and to the application of the proceeds thereof; and
(c)    the Lender shall have received such other documents and information, if
any, as it shall have reasonably requested.
7.    Representations and Warranties. In order to induce the Lender to enter
into this Agreement and to consider making each Loan hereunder, the Borrower
represents and warrants that:
(a)    the Borrower is duly incorporated, validly existing and in good standing
under the laws of Delaware;
(b)    the Borrower has the power and authority to execute, deliver and perform
the terms hereof; and the execution, delivery and performance by the Borrower of
this Agreement and the Note have been duly authorized by all necessary corporate
action and do not contravene (i) the Borrower’s charter or amended and restated
bylaws or (ii) any law or any contractual restriction binding upon or affecting
the Borrower or its property;
(c)    this Agreement and the Note have been duly executed and delivered by the
Borrower and constitute the legal, valid and binding obligations of the
Borrower, enforceable against the Borrower in accordance with their respective
terms, except as limited by applicable bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance and any other laws of general application
affecting enforcement of creditors’ rights generally; and
(d)    the execution, delivery and performance of this Agreement and the Note in
accordance with their respective terms, and each borrowing of the Loans
hereunder, do not and will not (i) require any governmental approval or other
consent or approval, other than such approvals and consents that have been
obtained and are in full force and effect, or (ii) violate or conflict with,
result in a breach of, or constitute a default under, or result in or require
creation of any lien or encumbrance upon any assets of the Borrower under, any
applicable law or any agreement, indenture, lease, license, instrument or other
contractual restriction or any organizational document to which the Borrower is
a party or by which the Borrower or any of its properties may be bound; and
(e)    the Borrower will use the proceeds of the Loans for working capital and
general corporate purposes permitted under its governing documents, including,
without limitation, to fund its investments.
8.    Covenants. From the date hereof and until the date upon which the Facility
shall have terminated (whether as a result of the expiration or termination of
the Facility Period, pursuant to Section 3(c) or pursuant to the last paragraph
of Section 9) and the Loans and all other amounts payable or accrued hereunder
shall have been paid in full in any manner provided for in Section 3 (the
“Repayment Date”), the Borrower shall:




--------------------------------------------------------------------------------




(a)    Preservation of Existence and Franchises, Scope of Business, Compliance
with Law, Preservation of Enforceability. (i) Preserve and maintain its legal
existence and all of its other franchises, licenses, rights and privileges, (ii)
comply with applicable law in all material respects, and (iii) take all action
and obtain all consents and governmental approvals required so that its
obligations hereunder will at all times be legal, valid and binding and
enforceable in accordance with their respective terms, except to the extent that
the failure to take such action or obtain any such consent or approval could not
reasonably be expected to have a material adverse effect on the Borrower;
provided, however, that neither the Borrower nor any of its subsidiaries shall
be required to preserve any right or franchise if the board of directors of the
Borrower shall determine that the preservation thereof is no longer desirable
for the conduct of the business of the Borrower and that the loss thereof is not
disadvantageous in any material respect to the Borrower or the Lender.
(b)    Information. Upon the request from time to time of the Lender, the
Borrower shall promptly furnish to the Lender such documents and information
regarding this Agreement, the Note, the Loans, and the business, assets,
liabilities, financial condition (including financial statements of the
Borrower), results of operations or business prospects of the Borrower, as the
Lender may reasonably request, in each case in form and substance reasonably
satisfactory to the Lender.
9.    Events of Default; Remedies. If any of the following events (each, an
“Event of Default”) shall have occurred and be continuing for any reason
whatsoever (whether voluntary or involuntary, arising or effected by operation
of law or otherwise):
(a)    any payment of principal of the Loans or the Note shall not be paid when
and as due (whether at maturity, by reason of acceleration or otherwise) and in
accordance with the terms of this Agreement and the Note;
(b)    any payment of interest on the Loans or the Note shall not be paid when
and as due (whether at maturity, by reason of acceleration or otherwise) and in
accordance with the terms of this Agreement and the Note, and such default is
not cured within five Business Days;
(c)    the Borrower shall default in the performance or observance of any other
term, covenant or agreement contained herein, and such default shall continue
without cure for a period of 30 days after receipt of written notice thereof
from the Lender, or any representation or warranty contained herein or therein
shall at any time prove to have been incorrect or misleading in any material
respect when made; or
(d)    a case or proceeding shall be commenced against the Borrower and shall
continue undismissed and unstayed for a period of 60 or more days, or the
Borrower shall commence a voluntary case, in either case seeking relief under
any Bankruptcy Law, in each case as now or hereafter in effect, or an order for
such relief shall be entered, or the Borrower shall apply for, consent to, or
fail to contest, the appointment of a receiver, liquidator, custodian, trustee
or the like of the Borrower or for all or any part of its property, or the
Borrower shall make a general assignment for the benefit of its creditors, or
the




--------------------------------------------------------------------------------




Borrower shall fail, or admit in writing its inability, to pay, or generally not
be paying, its debts as they become due;
then during the continuance of any such Event of Default (other than any Event
of Default specified in clause (d) above), the Lender may by written notice to
the Borrower, terminate the Facility and declare, in whole or from time to time
in part, the principal of, and accrued interest on, the Loans and the Note and
all other amounts owing hereunder to be, and the Loans and the Note and such
other amounts shall thereupon and to that extent become, due and payable to the
Lender. During the continuance of any Event of Default specified in clause (d)
above, automatically and without any notice to the Borrower, the principal of,
and accrued interest on, the Loans and the Note and all other amounts payable
hereunder shall be due and payable to the Lender and the Facility shall
terminate.
10.    Notices and Deliveries. All notices, communications and material to be
given or delivered hereunder shall be in writing and shall be deemed sufficient
upon delivery, when delivered personally or by overnight courier or sent by
facsimile (upon confirmation of receipt) or sent by email, or 72 hours after
being deposited in the U.S. mail, as certified or registered mail, with postage
prepaid, addressed to the party to be notified at such party’s address as set
forth below.
If to the Lender:
NMF Investments III, L.L.C.
787 Seventh Avenue
48th Floor
New York, New York 10019
Attention: Adam Weinstein
If to the Borrower:
New Mountain Finance Corporation
787 Seventh Avenue
48th Floor
New York, New York 10019
Attention: Shiraz Kajee
11.    Assignment.
(a)    The Borrower may not assign any of its rights or obligations under this
Agreement or the Note without the prior written consent of the Lender.
(b)    The Lender may not assign any of its rights or obligations under this
Agreement or the Note without the prior written consent of the Borrower, which
shall not be unreasonably withheld; provided that the Lender may do any of the
following from time to time without the consent of the Borrower: (i) assign any
or all of its rights and obligations under this Agreement or the Note to one or
more Affiliates; (ii) pledge or otherwise grant a security interest or lien in
any of its rights, obligations or interests under this Agreement




--------------------------------------------------------------------------------




and/or the Note to one or more of its lenders or (iii) assign or transfer any of
its rights, obligations or interests under this Agreement or the Note to any
Person during the continuance of an Event of Default or in connection with any
exercise of remedies by any of its lender(s).
(c)    The Lender, acting solely for this purpose as a non-fiduciary agent for
the Borrower, shall maintain a register for the recordation of the name and
address of the Lender and each assignee of the Lender, and the principal amounts
(and stated interest) owing to the Lender or such assignee pursuant to the terms
hereof from time to time (the “Register”).  The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Lender and each assignee
of the Lender shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder.  The Register shall be
available for inspection by the Lender, any assignee thereof and the Borrower at
any reasonable time and from time to time upon reasonable prior notice.
12.    Tax Forms. The Lender and any assignee thereof that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under this Agreement and the Note shall deliver to the Borrower, at the time or
times reasonably requested by the Borrower, such properly completed and executed
documentation reasonably requested by the Borrower as will permit such payments
to be made without withholding or at a reduced rate of withholding. Without
limiting the foregoing, the Lender shall deliver to the Borrower on or prior to
the date hereof an executed copy of IRS Form W-9 certifying that the Lender is
exempt from U.S. federal backup withholding tax.
13.    Enforcement Expenses. The Borrower shall pay or reimburse the Lender for
all reasonable and documented out-of-pocket costs and expenses (including but
not limited to reasonable fees and disbursements of legal counsel) incurred by
the Lender in connection with, arising out of, or in any way related to, the
enforcement, exercise, preservation or protection by the Lender of any of its
rights under this Agreement or the Note.
14.    Judicial Proceedings; Waiver of Jury Trial. Each of the Borrower and the
Lender agree to submit to personal jurisdiction in any court of competent
jurisdiction in New York, New York, and to irrevocably waive any objection it
may now or hereafter have as to the venue of any proceeding brought in such
court or that such court is an inconvenient forum. Each of the Borrower and the
Lender hereby waives personal service of process and consents that service of
process upon it may be made, and deemed completed, in accordance with the
provisions of Section 10. THE BORROWER AND THE LENDER WAIVE TRIAL BY JURY IN ANY
JUDICIAL PROCEEDING ARISING OUT OF OR RELATING TO THE LOANS, THIS AGREEMENT OR
THE NOTE OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.
15.    Indemnity. The Borrower agrees to indemnify the Lender, its directors,
officers, employees and agents (each such Person, an “Indemnitee”) against, and
to hold each Indemnitee harmless from, its proportionate share of any and all
losses, claims, damages, liabilities and related expenses, including reasonable
counsel fees, charges and disbursements, incurred by or asserted against any
Indemnitee arising out of (i) the execution or delivery of this Agreement or any
agreement or instrument contemplated hereby or related hereto, the performance
by the parties




--------------------------------------------------------------------------------




thereto (other than the Lender) of their respective obligations thereunder or
the consummation of the transactions contemplated thereby, (ii) the use of the
proceeds of any of the Loans, or (iii) any claim, litigation, investigation, or
proceeding relating to any of the foregoing, whether or not any Indemnitee is a
party thereto, in each case, to the fullest extent possible without such
indemnification being inconsistent with such Borrower’s organizational
documents. The foregoing provision shall remain operative and in full force and
effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of all or
any portion of the Loans, the invalidity or unenforceability of any term or
provision of this Agreement or any other Loan Document, or any investigation
made by or on behalf of the Lender.  Upon Borrower’s receipt of written demand
therefor, all amounts due under this Section 15 shall be payable as directed by
the Lender.
16.    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.
17.    Counterparts. This Agreement may be signed in two counterparts, each of
which shall constitute an original but both of which when taken together shall
constitute but one agreement.
18.    Amendment and Restatement. This Agreement amends and restates in its
entirety the Uncommitted Revolving Loan Agreement, dated as of March 27, 2020
(the “Existing Agreement”), by and among the Borrower and the Lender. As of the
date hereof, the Existing Agreement shall be superseded and replaced in its
entirety by this Agreement, provided that, the execution of this Agreement does
not extinguish the indebtedness, liabilities, or other obligations of the
Borrower arising under the Existing Agreement, and does not constitute a
novation or payment of any part of the indebtedness, liabilities or other
obligations of the Borrower incurred under the Existing Agreement.
19.    Definitions. For purposes of this Agreement:
“Affiliate” of a specified Person shall mean any other Person that directly or
indirectly controls, is controlled by, or is under common control with such
specified Person.
“Agreement” shall mean this Uncommitted Revolving Loan Agreement, as amended
from time to time.
“Bankruptcy Law” shall mean Title 11, U.S. Code or any similar federal or state
law for the relief of debtors.
“Borrower” is defined in the first paragraph of this Agreement.
“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which banks in New York, New York are authorized to close.
“Dollars” and the sign “$” shall mean lawful money of the United States of
America.
“Event of Default” is defined in Section 9 of this Agreement.




--------------------------------------------------------------------------------




“Facility” is defined in Section 1 of this Agreement.
“Facility Period” is defined in Section 1 of this Agreement.
“Indemnitee” is defined in Section 15 of this Agreement.
“Interest Rate” means a rate per annum equal to 7.00%.
“Loan Request” is defined in Section 6 of this Agreement.
“Loans” is defined in Section 1 of this Agreement.
“Lender” is defined in the first paragraph of this Agreement.
“Maturity Date” shall mean December 31, 2022.
“Maximum Facility Amount” is defined in Section 1 of this Agreement.
“Note” is defined in Section 4 of this Agreement.
“Person” shall mean any individual, corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization or government or
any agency or political subdivision thereof.
“Register” is defined in Section 11 of this Agreement.
“Repayment Date” is defined in Section 8 of this Agreement.






[signature page follows]








--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the Borrower and the Lender have caused this Agreement to be
duly executed by their duly authorized officers, all as of the day and year
first above written.
 
BORROWER:
 
 
 
NEW MOUNTAIN FINANCE CORPORATION
 
 
 
 
 
By:
/s/ Robert A. Hamwee
 
Name: Robert A. Hamwee
 
Title: Chief Executive Officer
 
 
 
 
 
 
 
 
 
 
 
 
 
LENDER:
 
 
 
NMF INVESTMENTS III, L.L.C.
 
 
 
 
 
By:
/s/ Adam B. Weinstein
 
Name: Adam B. Weinstein
 
Title: Authorized Signor































[Signature Page to Uncommitted Revolving Loan Agreement]






--------------------------------------------------------------------------------






EXHIBIT A
AMENDED AND RESTATED PROMISSORY NOTE
U.S. $50,000,000                            May 4, 2020
FOR VALUE RECEIVED, NEW MOUNTAIN FINANCE CORPORATION, a Delaware corporation
(the “Borrower”), hereby promises to pay to NMF Investments III, L.L.C., a
Delaware limited liability company, or its registered assigns (the “Lender”),
the principal amount equal to the aggregate unpaid principal amount advanced to
the Borrower by the Lender under the Loan Agreement referred to below (the
“Loans”), which amount may be set forth from time to time on Schedule I attached
hereto (such amount not to exceed Fifty Million Dollars (U.S. $50,000,000)),
with interest accrued on the Loans as provided in the Loan Agreement on the
dates and in the amounts specified in the Loan Agreement. All payments due to
the Lender hereunder shall be made to the Lender at the place, in the type of
funds and in the matter specified in the Loan Agreement. Without limiting the
foregoing, in accordance with Section 3(d) of the Loan Agreement, any portion of
the Loans outstanding hereunder shall, at the option of the Borrower by written
notice to the Lender, be exchangeable or  redeemable, in whole or in part, in
either cash or, at the election of the Borrower, shares of the Borrower’s common
stock, subject to the approval of the Borrower’s board of directors and
compliance with applicable law, including the requirements of the Investment
Company Act of 1940, as amended.
The holder hereof is authorized to endorse on Schedule I hereto the principal
amount of each Loan and each payment or prepayment with respect thereto,
provided that any failure in such regard shall not reduce or otherwise affect
the Borrower's obligations under the Loan Agreement and this Note.
Presentation, demand, protest, notice of dishonor and notice of intent to
accelerate are hereby waived by the Borrower. No delay or omission by the Lender
in exercising its rights under this Note shall operate as a waiver of such
rights, nor shall the exercise of any right with respect to this Note waive or
preclude the later exercise of such right or any other right.
This Note evidences the Loans made under, and is entitled to the benefits of,
the Uncommitted Revolving Loan Agreement, dated as of the date hereof, by and
between the Borrower and the Lender, as the same may be amended from time to
time (the “Loan Agreement”). Reference is made to the Loan Agreement for
provisions relating to the prepayment and the acceleration of the maturity
hereof. Assignment or transfer of this Note may only be made in accordance with
Section 11 of the Loan Agreement.
This Note amends and restates in its entirety the Promissory Note, dated as of
March 27, 2020 (the “Existing Note”), made by the Borrower in favor of the
Lender, in an aggregate principle amount not to exceed Thirty Million Dollars
(U.S. $30,000,000). As of the date hereof, the Existing Note shall be superseded
and replaced in its entirety by this Note. This Note does not extinguish the
indebtedness, liabilities, or other obligations of the Borrower arising under
the Existing Note, and does not constitute a novation or payment of any part of
the indebtedness, liabilities or other obligations of the Borrower evidenced by
the Existing Note. The Lender agrees





--------------------------------------------------------------------------------





that following delivery to it of the Note, it shall mark the Existing Note
“canceled” and return the Existing Note to the Borrower.
[signature page follows]







--------------------------------------------------------------------------------








This Note shall be governed by and construed in accordance with the laws of the
State of New York.
 
NEW MOUNTAIN FINANCE CORPORATION
 
 
 
 
 
By:
 
 
Name:
 
Title:







Agreed and accepted:




 
NMF INVESTMENTS III, L.L.C.
 
 
By:                
Name:
Title:














































--------------------------------------------------------------------------------























[Signature Page to Promissory Note]











--------------------------------------------------------------------------------








Schedule I
AMENDED AND RESTATED PROMISSORY NOTE


Date
 
Amount of Loan
 
Amount of
Principal Paid
or
Prepaid
 
Unpaid Principal
Amount of
Note
 
Notation
Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 












